MEMORANDUM **
Border patrol agents did not violate Ayala-Oros’s Fourth Amendment rights by detaining him for a secondary inspection on account of his nervousness. See, e.g., United States v. Taylor, 934 F.2d 218, 221 (9th Cir.1991).
The district court did not clearly err by crediting the testimony of Border Patrol agents and, based on such testimony and the agents’ nonthreatening behavior, concluding Ayala-Oros voluntarily consented to the search of his truck. See United States v. Preciado-Robles, 964 F.2d 882, 885 (9th Cir.1992).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.